                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


MICHAEL THORNTON,

          Petitioner,

V.                                                                    Civil Action No.3:18CV662

NEWPORT NEWS CIRCUIT COURT,

          Respondent.

                                   MEMORANDUM OPINION


          Michael Thornton, a Virginia state prisoner proceeding pro se brings this petition pursuant

to 28 U.S.C. § 2254("§ 2254 Petition," EOF No. 5)challenging his conviction in the Circuit Court

of the City of Newport News, Virginia ("Circuit Court"). In his § 2254 Petition, Thornton argues

that he is entitled to relief based upon the following grounds:'

          Claim One:    "The evidence was insufficient to prove [Thornton] committed conspiracy
                        because the evidence did not establish an agreement between one or more
                        [persons] prior to the robbery."(§ 2254 Pet. 5.)

          Claim Two:    "The evidence was insufficient to establish Thornton was one of the
                        robber[s] and carjack[ers] of Watson."{Id at 17.)

          Claim Three: "Attorney Joshua A. Goff worked by himself and [was] never available for
                       meeting[s] about appeals process. Mr. Gofftold me that everything at trial
                       would be [in] my appeal and 'he said he got it' when asked what he would
                       be filing. This [is] ineffective assistance ofcounsel because not only did he
                       not focus on some of the issues that [were] never proven at trial, he
                       misrepresented when he said, 'everything would be covered.'" {Id. at 17-
                         18.)




'Thornton only identified one ground for relief on his § 2254 Petition. However, attached to the
standardized form, he lists "Ground Two 12(A)," and "Ground Three (A)." (§ 2254 Pet. 17.)
Because Respondent construed Thornton to raise three claims, the Court follows suit. The Court
corrects the capitalization and punctuation in quotations from Thornton's submissions. The Court
employs the pagination assigned by the CM/ECF docketing system for citations to the electronic
record.
       Respondent moves to dismiss the § 2254 Petition on the ground that Thornton has failed to

exhaust his state court remedies as to all of his claims. Despite the provision of notice pursuant to

Roseboro i'. Garrison, 528 F.2d 309 (4th Cir. 1975), Thornton has failed to respond. For the

reasons stated below, the Motion to Dismiss(ECF No. 11) will be GRANTED.

                               I.     PROCEDURAL HISTORY


       Following a bench trial, the Circuit Court convicted Thornton of robbery, conspiracy to

commit robbery, carjacking, and two counts of use of a firearm in the commission of a felony.

(ECF No. 13-1, at 1-2.) The Circuit Court sentenced Thornton to an active term of thirty years of

incarceration. (Id) Thornton appealed,raising Claims One and Two ofthe instant § 2254 Petition.

(ECF No. 13-2, at 1.) The Court of Appeals of Virginia denied his petition for appeal finding

sufficient evidence to sustain his convictions. (Id. at 1-6.) The Supreme Court of Virginia refused

Thornton's subsequent petition for appeal. (ECF No. 13-3, at 1.)

        Respondent notes that there is no record of Thornton filing a state habeas petition in the

Circuit Court of the Supreme Court of Virginia. Thornton has not contested this assertion. For

the reasons stated below, Thornton's § 2254 Petition will be DISMISSED WITHOUT

PREJUDICE for failure to exhaust his state court remedies.

                  II.     EXHAUSTION AND PROCEDURAL DEFAULT


        A.     Applicable Law

        Before a state prisoner can bring a § 2254 petition in federal district court, the prisoner

must first have "exhausted the remedies available in the courts of the State." 28 U.S.C.

§ 2254(b)(1)(A). State exhaustion '"is rooted in considerations of federal-state comity,"' and in

Congressional determination via federal habeas laws "that exhaustion of adequate state remedies

will 'best serve the policies of federalism.'" Slavek v. Hinkle, 359 F. Supp. 2d 473,479(E.D. Va.

2005)(quoting Preiser v. Rodriguez, 411 U.S. 475, 491-92 & n. 10 (1973)). The purpose of the
exhaustion requirement is "to give the State an initial opportunity to pass upon and correct alleged

violations of its prisoners' federal rights." Picard v. Connor, 404 U.S. 270, 275 (1971)(internal

quotation marks omitted). Exhaustion has two aspects. First, a petitioner must utilize all available

state remedies before he can apply for federal habeas relief. See O'Sullivan v. Boerckel, 526 U.S.

838, 844—48 (1999). As to whether a petitioner has used all available state remedies, the statute

notes that a habeas petitioner "shall not be deemed to have exhausted the remedies available in the

courts of the State ... if he has the right under the law of the State to raise, by any available

procedure, the question presented." 28 U.S.C. § 2254(c).

       The second aspect of exhaustion requires a petitioner to have offered the state courts an

adequate "'opportunity'" to address the constitutional claims advanced on federal habeas. Baldwin

r'. Reese, 541 U.S. 27,29(2004)(quoting Duncan v. Henry,513 U.S. 364, 365(1995))(additional

internal quotation marks omitted). "To provide the State with the necessary 'opportunity,' the

prisoner must 'fairly present' his claim in each appropriate state court (including a state supreme

court with powers of discretionary review), thereby alerting that court to the federal nature of the

claim." Id. (quoting Duncan, 513 U.S. at 365-66). Fair presentation demands that a petitioner

must present '"both the operative facts and the controlling legal principles' associated with each

claim" to the state courts. Longworth v. Ozmint, 377 F.3d 437,448 (4th Cir. 2004)(quoting Baker

V. Corcoran, 220 F.3d 276, 289 (4th Cir. 2000)). The burden of proving that a claim has been

exhausted in accordance with a "state's chosen procedural scheme" lies with the petitioner.

Mallory v. Smith, 27 F.3d 991,994-95 (4th Cir. 1994).

       In Virginia, to exhaust state remedies, a "petitioner must present the same factual and legal

claims raised in the instant petition to the Supreme Court of Virginia either by way of(i) a direct

appeal,(ii) a state habeas corpus petition, or (iii) an appeal from a circuit court's denial of a state

habeas petition." Sparrow v. Dir., Dep't ofCorr., 439 F. Supp. 2d 584, 587(E.D. Va. 2006); see
also Va. Code § 8.01-654(A)(1)(2019). "Whichever route the inmate chooses to follow, it is clear

that [the inmate] ultimately must present his [federal habeas] claims to the Supreme Court of

Virginia and receive a ruling from that court before a federal district court can consider them."

Banks v. Johnson, No. 3:07CV746-HEH, 2008 WL 2566954, at *2 (E.D. Va. June 26, 2008)

(second alteration added)(quoting Graham v. Ray, No. 7:05cv00265, 2005 WL 1035496, at *2

(W.D. Va. May 3,2005); see also Sparrow,439 F. Supp. 2d at 587.

       The United States Supreme Court has approved the use ofa "stay-and-abeyance" procedure

in the case ofcertain "mixed" federal habeas corpus petitions, i.e., those petitions that contain both

exhausted and unexhausted claims. Rhines v. Weber, 544 U.S. 269, 274-76 (2005). However,

"granting a stay effectively excuses a petitioner's failure to present his claims first to the state

courts," which is "only appropriate when the district court determines there was good cause for

the petitioner's failure to exhaust his claims first in state court." Id. at 277. This Court has

previously concluded that'"where a petitioner has failed to exhaust state court remedies for all of

his claims, the federal court must dismiss the petition without prejudice because the use ofthe stay

and abeyance procedure for certain mixed federal habeas petitions is inapplicable.'" Payne v.

Johnson, No. 3:07CV614, 2008 WL 3843447, at *1 (E.D. Va. Aug. 15, 2008)(some internal

quotation marks omitted)(quoting Banks, 2008 WL 2566954, at "'2); cf. Jackson v. Roe,425 F.3d

654,659-661 (9th Cir. 2005) Rhines applies to stays of mixed petitions          ");see also Rasberry

V. Garcia,448 F.3d 1150,1154(9th Cir. 2006)(citation omitted)("Once a district court determines

that a habeas petition contains only unexhausted claims, it need not inquire further as to the

petitioner's intentions. Instead, it may simply dismiss the habeas petition for failure to exhaust.")

       Nevertheless, several courts have concluded that Pace v. Guglielmo, 544 U.S. 408, 416

(2005)extended the Rhines rationale beyond mixed petitions. See Heleva v. Brooks,581 F.3d 187,
191-92 (3d Cir. 2009); ^ Dolis v. Chambers, 454 F.3d 721, 724-25 (7th Cir. 2006). But see

Rasberry,448 F.3d at 1154 (declining to extend stay and abeyance without discussion of Pace to

"the situation where the original habeas petition contained only unexhausted elaims . . . .") In

those cases,the Third Circuit Court of Appeals and the Seventh Circuit Court ofAppeals remanded

unmixed petitions to the district courts to determine whether each petitioner was entitled to a

Rhines stay for "good cause" based on the petitioner's belief that he had one day, and a "very

short[]" period, respectively, remaining ofthe federal limitations period. Heleva,S%\ F.3d at 191;

Dolis, 454 F.3d at 724; icc also Doe v. Jones, 762 F.3d 1175, 1181-82 (10th Cir. 2014)

(concluding district court had discretion to consider a Rhines stay in unmixed petition when

petitioner had two days remaining ofthe federal limitations period). The Seventh Circuit explained

that "[i]n keeping with Rhines, the district court would naturally have discretion to decide whether

a stay was warranted in the particular circumstances in each case." Dolis, 454 F.3d at 725.

Assuming without deciding that Pace extends Rhines to allow stay and abeyance of petitions

comprised ofentirely unexhausted claims, Thornton fails to demonstrate good cause for a stay and

abeyance of his § 2254 Petition.




" The petitioner in Pace sought and was denied state post-conviction relief twice before he filed
his federal habeas petition that contained only the claims exhausted in his second petition. See
Pace, 544 U.S. at 410-11, 418-19. The Supreme Court found that the second post-conviction
relief application was not "properly filed" due to untimeliness and that it could not toll the federal
limitations period under 28 U.S.C. § 2244(d)(2). Id. at 416. The Supreme Court, however,
suggested that "[a] prisoner seeking state post-conviction relief might avoid this predicament...
by filing a 'protective' petition in federal court and asking the federal court to stay and abey the
federal habeas proceedings until the state remedies are exhausted." Id. Courts have relied on this
suggestion in Pace,"to conclude the Supreme Court 'sanctioned' the application of a Rhines stay
to 'context[s] outside that of mixed petitions.'" Doe v. Jones, 762 F.3d 1174, 1179 (10th Cir.
2014)(alteration in original)(quoting Heleva, 581 U.S. at 191).
       B.     Lack of Exhaustion


       Thornton raised Claims One and Claims Two in his direct appeal before the Supreme

Court of Virginia. Thornton has not raised Claim Three in the state courts. Claim Three is

clearly unexhausted.

       C.     Stay Analysis

       Although "stay and abeyance should be available only in limited circumstances," Rhines,

544 U.S. at 277, the Supreme Court concluded:

       it likely would be an abuse of discretion for a district court to deny a stay and to
       dismiss a... petition if[(1)] the petitioner had good cause for his failure to exhaust,
       [(2)] his unexhausted claims are potentially meritorious, and [(3)] there is no
       indication that the petitioner engaged in intentionally dilatory litigation tactics. In
       such circumstances, the district court should stay, rather than dismiss, the mixed
       petition.

Id at 278. The Court need not engage in an extended analysis because Thornton has offered no

reason, much less shown good cause, for his failure to exhaust Claim Three. Accordingly,

Thornton has failed to demonstrate good cause for a stay of the instant action.

                                      III.   CONCLUSION


       For the foregoing reasons. Respondent's Motion to Dismiss (ECF No. 11) will be

GRANTED. Thomton's claims will be DISMISSED WITHOUT PREJUDICE and his § 2254

Petition will be DENIED WITHOUT PREJUDICE. The action will be DISMISSED WITHOUT

PREJUDICE. Thornton may file a § 2254 petition once he has exhausted his state court remedies.

A certificate of appealability will be DENIED.

                                                                              /s/ /I
                                                              Roderick C. Young
Date: March^f. 2019                                           United States Magistrate Ju(
Richmond, Virginia
